545 So. 2d 122 (1989)
Ex parte Gary Leon BROWN.
(Re Gary Leon Brown v. State).
87-802.
Supreme Court of Alabama.
March 10, 1989.
Rehearing Denied May 5, 1989.
William J. Wynn, Birmingham, for petitioner.
Don Siegelman, Atty. Gen., and P. David Bjurberg and William D. Little, Asst. Attys. Gen., for respondent.
STEAGALL, Justice.
Gary Leon Brown was convicted of capital murder, Ala.Code 1975, § 13A-5-40(a)(2), for the stabbing death of Jack McGraw during a robbery at McGraw's trailer. The trial court accepted the jury's advisory death sentence and sentenced the defendant to death. The Court of Criminal Appeals affirmed. 545 So. 2d 106.
Although petitioner raises several issues on appeal, a thorough review of the record, arguments, and briefs of counsel reveals no error adversely affecting his rights. Therefore, the judgment of the Court of Criminal Appeals is due to be, and it is hereby, affirmed.
AFFIRMED.
HORNSBY, C.J., and MADDOX, ALMON, SHORES, ADAMS, HOUSTON and KENNEDY, JJ., concur.